Citation Nr: 1133515	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  07-26 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) prior to August 9, 2007.  

2.  Entitlement to a rating in excess of 50 percent for service-connected PTSD since August 9, 2007.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.M., Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1964 to June 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision.  The Veteran perfected a timely appeal.  While the appeal was pending, the RO issued a July 2009 rating decision which assigned a 50 percent evaluation for the Veteran's service-connected PTSD, effective August 9, 2007.  As the 50 percent rating does not represent the highest possible benefit the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified at a Travel Board hearing before the undersigned Veteran's Law Judge.  A copy of the transcript of that hearing has been reviewed and associated with the record.  


FINDINGS OF FACT

1.  Prior to August 9, 2007, the Veteran's PTSD has been productive of such symptomatology as nightmares and chronic sleep problems, anxious mood, hypervigilance, interpersonal distancing, emotional and social withdrawal, flattened affect, and occupational and social impairment with occasional decrease in work efficiency.  

2.  Since August 9, 2007, the Veteran's PTSD has been productive of such symptomatology as nightmares and chronic sleep problems, irritability, avoidant behavior, anger, exaggerated startle response, anxious mood, hypervigilance, constricted and flattened affect, impaired impulse control, emotional and social withdrawal, and difficulty in establishing and maintaining effective social relationships.





CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent, for PTSD, prior to August 9, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for a disability rating of 50 percent, for PTSD, since August 9, 2007, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper VA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim, what VA will seek to provide, and what the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pursuant to recent regulatory revisions, however, the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim, has been removed from that section effective May 30, 2008. 73 Fed. Reg. 23, 353-23, 356 (Apr. 30, 2008).

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO and the AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Collectively in letters dated in April 2006 and August 2008, the Veteran was notified of the evidence necessary to substantiate a claim for an increased rating, and met all of the requirements of Vazquez-Flores v. Shinseki (Vazquez-Flores II), Nos. 2008- 7150, 2008-7115, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009) including informing the Veteran to provide any evidence in his possession that pertains to the claim, consistent with the law in effect at that time.  The letters noted above notified the Veteran how a disability rating and an effective date for the award of benefits is assigned and complied with the notice requirements in Dingess.  

After the Veteran and his representative were afforded an opportunity to respond to the notice identified above, the March 2009 and April 2011 supplemental statements of the case reflect readjudications of the claim on appeal.  Hence, while some of the notice was provided after the initial rating action on appeal, the Veteran is not shown to be prejudiced by the timing of the compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as in a statement of the case (SOC) or an SSOC, is sufficient to cure a timing defect).

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims decided herein.  The Veteran's service treatment records and post-service VA treatment records have been associated with the claims file.  Additionally, he has been afforded the opportunity to offer testimony at a Travel Board hearing in March 2008 before the undersigned Veterans Law Judge.

There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the matters decided on appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

II. Pertinent Laws and Regulations

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1 (2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board acknowledges, however, that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  Thus, in deciding the claim below, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record.

The Veteran's statements describing the symptoms of his service-connected disorder are deemed competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  

The Veteran's PTSD is currently rated as 30 percent disabling prior to August 9, 2007, and 50 percent disabling since August 9, 2007, under Diagnostic Code 9411.  The Board notes that psychiatric disabilities other than eating disorders are rated pursuant to the criteria for General Rating Formula.  See 38 C.F.R. § 4.130.  


Under the general rating formula, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Psychiatric examinations frequently include assignment of a GAF score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2011)), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The evidence as described below reveals GAF scores ranging from 50 to 60.  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  The Board notes that a GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

III.  Analysis

A.  Prior to August 9, 2007

In October 2005 the Veteran submitted a claim indicating that his PTSD had increased in severity and warranted a higher rating.  Prior to August 9, 2007, the Veteran's PTSD was rated as 30 percent disabling.  The Board has considered the evidence of record in light of the criteria noted above and finds that the criteria for a disability rating in excess of 30 percent is not warranted for the Veteran's service-connected PTSD prior to August 9, 2007. 

An August 2005 VA preventative screening note shows that the Veteran was had a negative major depressive disorder screen.  The Veteran also had a negative PTSD screen.  Specifically, the Veteran denied having had nightmares, being constantly on guard, watchful, or easily startled, feeling numb or detached from others, activities, or surroundings in the past month.  

A September 2005 VA primary care note shows that the Veteran denied suffering from depression.  Upon physical examination the Veteran was alert and fully oriented.  He had flat affect but brightened at times.  

A May 2006 VA psychiatric examination shows that the Veteran denied ever having to be hospitalized for his PTSD.  He reported that he was currently not compliant with his PTSD medications and indicated that he had not taken any medications for his PTSD in the past three months.  He states that he never felt the medications helped him.  He denied any treatment for his PTSD since his 2001 VA examination.  The Veteran reported that symptoms have remained steady since that time.  

The Veteran reported that he was last married in 1997.  However, he reported that he has a "friend" who he is currently involved with.  He reported that she typically stays with him in his home approximately 20 days a month.  He denied any difficulties in that relationship.  The Veteran reported that he has 10 children-ranging in age from 19 months to 43 years of age.  He reported that he does not pay child support for his minor children but does have a good relationship with all of his children.  He stated that he sees some of his children on a daily basis and indicated that he talks to others a few times per week.  

In terms of social functioning, it was noted that the Veteran isolates himself but is able to meet family responsibilities, work demands and responsibilities, and capable of basic activities of daily living.  

The Veteran reported that he experiences occasional dreams of his combat experiences.  He denied intrusive thoughts and denied intense distress or reaction to combat reminders.  He avoids war movies and reported having a difficult time feeling close to others.  

The Veteran reported difficult y with sleep-indicating that on average he only gets 2 hours of sleep per night.  The Veteran reported that he does take approximately 5-6 naps per day.  When questioned as to what wakes him up, the Veteran reported noises and dreams.  When questions about his dreams, he reported that the dreams were more about what was occurring today rather than his combat experiences.  The Veteran reported that he is hypervigilant and indicated that he is always watchful of his surroundings ("I look around all of the time an am always aware if there are people behind me").  

The Veteran denied any disillusionment and demoralization.  The examiner noted that the Veteran's symptomatology causes mild distress and impairment in social, occupational, or other important areas of functioning and is chronic in nature.  There was no impairment of thought process or communication present.  There were no delusions or hallucinations reported or noted.  The Veteran was able to maintain eye contact during the examination interview and did not display any inappropriate behavior.  The Veteran denied suicidal or homicidal thoughts, ideation, plans, or intent.  It was noted that he was able to maintain personal hygiene and basic activities of daily living.  He was fully oriented and there were no obsessive or ritualistic behavior present which would interfere with his routine activities.  The rate and flow of speech were normal.  The Veteran denied panic attacks and difficulty with anger (impaired impulse control).  He denied a depressed mood but indicated that he feels anxious "all of the time."

The examiner noted that the Veteran was employability was good and that he was not unemployable due to his PTSD.  The Veteran was diagnosed with PTSD and was assigned a GAF score of 60.  

A February 2007 social work note shows that the Veteran reported living in his current home for many years but now has the opportunity to purchase the home.  He does not have enough money to buy the home because he is not employable due to his sleep apnea and due to problems with his PTSD.  He sleeps very few hours per night-usually due to Vietnam related nightmares.  He spoke at length about his experiences as a gunner and states that he avoids attending PCT clinic because most of the Veterans only focus on their drug and alcohol abuse.  He has never abused alcohol or drugs.  The Veteran also feels that their accounts of the war upset him whereas he wants to avoid these issues and memories. 

A March 2007 VA psychology inpatient consult note shows that the Veteran reported experiencing nightmares and kicking his girlfriend while asleep.  Upon mental status examination, the Veteran's speech was logical, coherent, at a normal rate, rhythm and volume.  His eye contact was fair and he was fully oriented.  He reported frequent awakening from sleep, an inability fall back asleep, nightmares, and naps during the day.  He stated that he only eats once a day and finds that to be sufficient.  He displayed moderate anxiety but his anger and energy were within normal limits.  The Veteran was easily distracted by noises.  No memory problems were reported or observed and his thought processes were within normal limits.  Emotional withdrawal, interpersonal distancing, and social withdrawal were noted.  Insight and judgment were within normal limits.  Affect was flat and mood was anxious.  There were no current or past suicidal or homicidal ideation or plans.  The Veteran was diagnosed with PTSD and assigned a GAF score of 60.  

The Board finds that the overall medical evidence reflects a level of impairment most consistent with the criteria for the current 30 percent rating under Diagnostic Code 9411.  The record reflects that the Veteran's PTSD has caused social impairment which has been primarily characterized by hyper vigilance, interpersonal distancing, emotional and social withdrawal.  It has also been characterized by difficulty falling and staying asleep, nightmares, flattened affect and an anxious mood.  

The Veteran's level of social impairment is most consistent with a 30 percent rating.  The Veteran reported being married for a length of time and being in a long term romantic relationship that was described as "good."  He also reported good relationships with his children that are maintained.  His social impairment seems to be primarily characterized by social withdrawal and personal distancing.  

In terms of occupational impairment, the Board finds that his level impairment does not warrant a rating in excess of 30 percent.  Though a February 2007 social work note shows indicated that the Veteran was not employable due to, in part, problems with his PTSD, the May 2006 VA examiner noted that the Veteran was employable.  The 30 percent rating takes into account occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Given that the Veteran was found to be fully employable in May 2006 and the fact that the criteria take into account these occupational manifestations, a 30 percent rating most accurately reflect the level of occupational impairment during this time period.  

In order to warrant an evaluation in excess of 30 percent under Diagnostic Code 9411, the evidence must show that the Veteran's PTSD is characterized by occupational and social impairment with reduced reliability and productivity due to such symptoms as: circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation; and difficulty in establishing and maintaining effective work and social relationships.  This type of symptomatology is not shown in the Veteran's case.  

Based upon these findings, and following a full review of the record, the Board determines that the preponderance of the evidence is against a finding that the Veteran's disability should be rated in excess of 30 percent.  During the appeal period, the Veteran's PTSD has been no more than 30 percent disabling, therefore the requirements for a rating of 50, 70, or a 100 percent have not been met.  As the Board finds that the record presents no basis for an assignment of more than a 30 percent rating for PTSD, there is no basis for staged ratings of the disability pursuant to Fenderson and Hart.  Fenderson, 12 Vet. App. at 126; Hart, 21 Vet. App. at 509-10.  

Also considered by the Board is whether the Veteran's PTSD warrants referral for extraschedular consideration.  The above determination is based on application of pertinent provisions of the VA's Schedule for Rating Disabilities.  There is no showing that his PTSD reflects so exceptional or unusual a disability picture as to warrant the assignment of an evaluation higher than the 30 percent rating.  See 38 C.F.R. § 3.321(b)(1).  There is no indication that his PTSD results in marked interference with employment (i.e., beyond that contemplated in the assigned evaluation) for the period in question.  

Moreover, the Veteran's condition is not shown to warrant hospitalization, or to otherwise render impractical the application of the regular schedular standards.  The Veteran reported no previous psychiatric hospitalizations or emergency room visits for his PTSD.  In the absence of evidence of such factors, the Board is not required to remand the claim to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In reaching these determinations, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Since August 9, 2007

The Board has considered the evidence of record in light of the criteria noted above and finds that the criteria for a disability of 50 percent is warranted for the Veteran's service-connected PTSD since August 9, 2007.   

An August 9, 2007, VA mental health inpatient note shows that the Veteran complained of sleep deprivation and mood swings with anger.  The Veteran appeared pleasant, cooperative, clean, unpleasant, and aggressive.  His speech was comprehensible and organized.  The content of his thoughts and perceptions were within normal limits but he was preoccupied.  His mood was anxious, depressed, and expansive.  The Veteran was diagnosed with chronic PTSD and assigned a GAF score of 52.  

An October 2007 VA PTSD individual note shows that the Veteran stated that he is easily angered and this interferes with his parenting.  

A January 2008 VA mental health treatment planning note shows that the Veteran reported being married to a significantly younger woman and having 4 children at home.  He appeared with casual appearance with good personal hygiene.  Mood a bit anxious but with constricted affect.  Became somewhat depressed in mood as we spoke of his past and current life situation-both health wise and the demands of being an older man with younger children and a younger wife at home.  No thoughts of suicide, homicide, and no active psychosis.  However, it was noted that the Veteran is experiencing recurring nightmares with recurring emotional pain from the ambush and wound.  No cognitive deficits and no problems with activities of daily living that require assistance.  The Veteran was cooperative, had good insight, was well motivated, somewhat fearful and anxious of future.  Other PTSD symptoms that were noted include: increased social isolation at times; mood swings exacerbated by his chronic debilitating pain, flashbacks, sleep deprivation with nightmares, some agoraphobia, survival guilt, some hypervigilance and startle reactions.  The Veteran was diagnosed with PTSD and assigned a GAF score of 52.  

Upon mental status examination, the Veteran was fully alert and oriented and capable of managing his personal and financial affairs.  

The Veteran was examined by the VA in June 2009.  Subjectively, the Veteran stated the following: "I feel nervous.  I am jumpy all of the time.  I startle easily.  I sometimes have problems with nightmares.  Maybe three times a week.  Those are the bad ones.  They are violent.  Sometimes they are things that have happened.  Sometimes they are things that I think about doing to people.  I sometimes think about things that happened it the military, but not often. I try to block that out.  I try not to think about it.  I see the faces of my friends.  I feel irritable all of the time.  Maybe it's the neighborhood I live in.  I don't know.  But some people are just useless.  They should be euthanized.  The VA irritates me too.  They give so much preference to substance abusers, but ignore guys who are struggling in other ways.  I feel distant from some people.  Most people.  I feel close to my kids.  I don't really feel close to my wife.  I can take it or leave it.  It is hard for me to talk to people. They don't understand my philosophy.  I have friends, some of whom are close.  They tolerate me.  I isolate myself.  Daily.  I lock myself up in my garage, my shop, with my dog.  I have everything I need in there.  I have problems with sleep.  I don't get much, maybe three hours max.  

The Veteran reported being arrested in April 2009 for shooting a gun (stating they were blanks) at his 13 year old stepson after an argument.  The Veteran stated he shot at him because he was harassing me and being disrespectful.  

He stated that he had been married once (twenty-five years) and divorced for ten years.  He has been in a live-in relationship for the past 10 years.  He reported having 9 children, two from current relationship (oldest 45 years old, youngest 4 years old) and one step child who is 13 years old.  He described his relationship with his girlfriend as fair and said that some days it is okay and other days it is not.  He described his relationship with his children as being good and stated that he has regular contact with all of his children.  

The Veteran reported regular interactions with one or more friends and said that he has regular contact with his siblings and step-mother and was satisfied with his relationship with his family.  He said, "I have friends.  Good friends.  I have good relationships with them.  But I do not socialize much.  We may visit each other's house or call.  The Veteran indicated that he was satisfied with his relationship with his friends.  

With regards to social activities and leisure pursuits, the Veteran stated "I do not do anything.  I play cards with some of my friends sometimes.  I work.  I try to work.  I read.  I go fishing when I can afford it.  I avoid being around the kids too much because my tolerance is low.  I'm afraid I might snap, so I spend only a few hours a day with them.  

The Veteran reported having had maybe four physical fights in the past year.  Not with family members but with teenagers and adults in the neighborhood who were harassing him.  He also reported an incident where he shot his stepson.  

With respect to employment, the Veteran reported working as an electrician for the past 40 years.  He said he does not work consistently, but rather, here and there and does odd jobs.  

In terms of social functioning, the examiner found that the Veteran isolates himself but appropriately interacts with others, engages in social activities, is capable of basic activities of daily living, and is able to meet his familial responsibilities.  

On mental status examination, the Veteran was appropriately groomed and there was no impairment of thought process or communication.  The examiner noted that the Veteran did appear to experience some paranoid delusions.  The Veteran stated "if I see people too many times and they don't seem to be doing something.  I figure they are stalking me.  I have to be cautious."  The Veteran's behavior at the session was noted to be appropriate and he denied any suicidal thoughts, ideation, plans, or intent.  However, the Veteran did report past homicidal thoughts, noting that the last time was in April 2009 when he shot at his stepson and some of his friends. 

The Veteran was noted to be able to maintain his personal hygiene and basic activities of daily living.  He was fully oriented.  The examiner noted memory loss or impairment but did not elaborate as to the extent of this.  His rate and flow of speech were normal and he denied panic attacks.  Mild depression and moderate anxiety were noted.  Impaired impulse control was noted as the examiner commented that the Veteran appears to experience anger problems, which has led to violence-including physical fights and confrontations.  The Veteran reported sleep problems and nightmares.  The Veteran was diagnosed with PTSD and assigned a GAF score of 50.  

A July 2009 VA primary care note shows that the Veteran had a negative depression screen and denied feeling down, depressed, or hopeless.  

The Veteran testified at a February 2010 Board hearing.  The Veteran testified that he has zero tolerance and that he gets violent when he is threatened.  He also stated he has problems sleeping and with violent dreams.  The Veteran testified that he does not have any close friends and does not go to church.  He stated that he reads and goes fishing a lot or finds someone to play chess with.  The Veteran expressed a lack of ability to deal with a lot of everyday activities with people or dealing with people.  

A November 2010 VA psychology consult note shows that the Veteran reported experiencing increased irritability, sleep disturbances, and exaggerated startle response.  The Veteran denied symptoms of depression, psychosis, or mania.  No substance use was reported.  On direct questioning the Veteran denied suicidal or homicidal ideation, intent, or plan.  The Veteran reported being divorced but in a romantic relationship for the past 12 years.  

Upon mental status examination, the Veteran's speech was logical, coherent, a normal rate, rhythm, and volume.  Eye contact was fair and the Veteran was fully oriented.  His concentration was within normal limits and no memory problems were reported or observed.  The Veteran's thought process was within normal limits and insight and judgment were fair.  Emotional and social withdrawal were noted.  Appetite, energy, and anxiety were within normal limits.  Affect was flat and mood was irritable.  The Veteran was diagnosed with PTSD and assigned a GAF score of 55.  

A December 2010 VA mental health treatment plan note shows that Veteran reported recurring dreams about killing someone with his hands about three times per month that will wake him from sleep.  He has been experiencing these types of dreams since returning from Vietnam.  The Veteran will occasionally crawl under bed upon awakening when he hears a helicopter flying overhead.  He reported being triggered by helicopters, military channel, and loud noises.  He reported experiencing intrusive thoughts about a member of his squad that got sniped right between the eyes in front of the Veteran.  He denied any flashbacks.  The Veteran avoids thinking or talking about memories.  He avoids cookouts because the smell of meat reminds him of the smell of burned bodies after being napalmed, and crowds because "I don't feel safe."  He described feeling distant and cut-off from people around him.  He reported preferring to be alone.  The Veteran described hyperarousal.  He reported getting around 3 hours a night of broken sleep because "little noises wake him up."  He will engage in checking behaviors upon awakening and not return to sleep for 1.5 hours.  The Veteran describes living in a dangerous neighborhood (shootings all of the time) which may contribute to hypervigilance.  He described exaggerated and frequent startle response.  

Upon mental status examination the Veteran was pleasant, cooperative, and unkempt.  His speech was logical, coherent and comprehensible.  His thought and perceptions were reality based and sound.  There were no evident delusions or hallucinations.  His mood was self described as agitated.  His affect was agitated at first but became more pleasant throughout the interview.  The Veteran's cognitive functioning was within normal limits and he was fully oriented.  His concentration and attention were good and his judgment and insight were fair.  The Veteran was diagnosed with PTSD and assigned a GAF score of 51.  

A March 2011 VA mental health treatment plan note shows that Veteran reported recurring dreams about killing someone with his hands about three times per month that will wake him from sleep.  He has been experiencing these types of dreams since returning from Vietnam.  The Veteran will occasionally crawl under bed upon awakening when he hears a helicopter flying overhead.  He reported being triggered by helicopters, military channel, and loud noises.  He reported experiencing intrusive thoughts about a member of his squad that got sniped right between the eyes in front of the Veteran.  He denied any flashbacks.  The Veteran avoids thinking or talking about memories.  He avoids cookouts because the smell of meat reminds him of the smell of burned bodies after being napalmed, and crowds because "I don't feel safe."  He described feeling distant and cut-off from people around him.  He reported preferring to be alone.  The Veteran described hyperarousal.  He reported getting around 3 hours a night of broken sleep because "little noises wake him up."  He will engage in checking behaviors upon awakening and not return to sleep for 1.5 hours.  The Veteran describes living in a dangerous neighborhood (shootings all of the time) which may contribute to hypervigilance.  He described exaggerated and frequent startle response.  

Upon mental status examination the Veteran was pleasant, cooperative, and unkempt.  His speech was logical, coherent and comprehensible.  His thought and perceptions were reality based and sound.  There were no evident delusions or hallucinations.  His mood was self described as agitated.  His affect was agitated at first but became more pleasant throughout the interview.  The Veteran's cognitive functioning was within normal limits and he was fully oriented.  His concentration and attention were good and his judgment and insight were fair.  The Veteran was diagnosed with PTSD and assigned a GAF score of 51.  

The overall medical evidence, since August 9, 2007, reflects a level of impairment most consistent with the criteria for a 50 percent rating under Diagnostic Code 9411.  The medical record suggests that the Veteran's PTSD has caused occupational and social impairment with reduced reliability and productivity.  The record reflects that Veteran's PTSD has been primarily characterized by isolation, nightmares and interrupted sleeping, exaggerated startle response, anxious mood, anger issues, hypervigilance, constricted and flattened affect, impaired impulse control and emotional and social withdrawal.  

However, the preponderance of the evidence does not show the Veteran's symptoms warrant a rating in excess of 50 percent.  The Veteran is not shown to have occupational and social impairment with deficiencies in most areas, such as judgment, or thinking.  For example, the Veteran is not shown to have any near continuous panic or depression affecting the ability to function independently or spatial disorientation.  Further, the record does not indicate that he had any neglect of personal appearance and hygiene.  Notably, the Veteran's level of social impairment more approximates a 50 percent rating.  Though the Veteran describes himself as a loner and has limited social interactions, the record shows that the Veteran is capable of maintaining social relationships.  He reported having some close friends who he speaks and visits with.  He also reported having a serious live-in girlfriend for over 12 years and was previously married for a length of time (reportedly 25 years).  

In addition, though the Veteran complained of angering easily and being irritated by his children, he also stated that he had good relationships with all of them and communicated and visited with them frequently.  The Board notes that the Veteran did report homicidal ideation and described an incident in which he fired an empty shell at his stepson.  However, the 50 percent criteria takes into account impaired judgment and when considered in conjunction with the Veteran's other PTSD symptoms, the 50 percent rating most accurately reflects his disability.  Thus, in terms of social impairment, the evidence of record shows that the Veteran may have difficulty in maintaining effective social relationships but he does not demonstrate an inability to do so.  

In terms of occupational impairment the Board notes that the evidence of record indicates that the Veteran's PTSD has not caused occupational impairment.  At various times throughout the appeal period, the Veteran has indicated that he works as an electrician and does other odd jobs.  

Since December 12, 2007, the Veteran's PTSD has been no more than 50 percent disabling, therefore the requirements for a rating of 70 or a 100 percent have not been met.  As the Board finds that the record presents no basis for an assignment of more than a 50 percent rating for PTSD, there is no basis for staged ratings of the disability pursuant to Fenderson and Hart.  Fenderson, 12 Vet. App. at 126; Hart, 21 Vet. App. at 509-10.  

Also considered by the Board is whether the Veteran's PTSD warrants referral for extra-schedular consideration.  The above determination is based on application of pertinent provisions of the VA's Schedule for Rating Disabilities.  There is no showing that his PTSD reflects so exceptional or unusual a disability picture as to warrant the assignment of an evaluation higher than the 50 percent rating.  See 38 C.F.R. § 3.321(b)(1).  There is no indication that his PTSD results in interference with employment, beyond that contemplated in the assigned evaluation, for the period in question.  

Moreover, the Veteran's condition is not shown to warrant hospitalization, or to otherwise render impractical the application of the regular schedular standards.  The Veteran reported no previous psychiatric hospitalizations or emergency room visits for his PTSD.  In the absence of evidence of such factors, the Board is not required to remand the claim to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  



ORDER

Entitlement to a rating in excess of 30 percent for service-connected PTSD prior to August 9, 2007, is denied.  

Entitlement to a rating in excess of 50 percent for service-connected PTSD since August 9, 2007, is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


